

ASSIGNMENT, ASSUMPTION, AND NOVATION AGREEMENT
 


THIS ASSIGNMENT, ASSUMPTION, AND NOVATION AGREEMENT (this “360 Investments
Subsequent Assignment Agreement”), dated this __ day of March, 2006 (the
“Effective Date”), is made by and among 360 GLOBAL WINE COMPANY, a Nevada
corporation (“360 Global”), 360 INVESTMENTS LLC, a Delaware limited liability
company (“360 Investments”), and GENERAL ELECTRIC COMPANY, a New York
corporation (“GE”).


WHEREAS, Samson Investment Company, a Nevada corporation (“Samson”) and GE are
parties to that certain Stock Purchase Agreement of even date herewith (the
“Springer Agreement”), pursuant to which Samson is to acquire all of the issued
and outstanding capital stock of Springer Mining Company, a Nevada corporation
(the “Mining Company”) from GE, a copy of which agreement is attached hereto as
Exhibit A;


WHEREAS, Samson, 360 Investments, and GE are parties to that certain Assignment,
Assumption, and Novation Agreement (the “Samson / 360 Investments Assignment
Agreement”) of even date herewith, pursuant to which Samson is to assign all of
its right, title, and interest in and to the Springer Agreement to 360
Investments (subject to 360 Investments undertaking all of Samson’s obligations
thereunder), 360 Investments is to accept such assignment of rights and to
undertake to fulfill all of such obligations, and GE is to consent thereto,
which consent will act as a conditional novation in favor of Samson of all of
its obligations under the Springer Agreement;


WHEREAS, 360 Investments desires to assign all of its right, title, and interest
in and to the Springer Agreement to 360 Global (subject to 360 Global
undertaking all of 360 Investment’s obligations under the Springer Agreement)
and 360 Global is willing to accept such assignment of rights and to undertake
to fulfill all of such obligations;


WHEREAS, the parties hereto understand that this 360 Investments Subsequent
Assignment Agreement is one of a series of assignments of, and transactions
involving, the Springer Agreement (of which the “Samson / 360 Investments
Assignment Agreement” is a component and a copy of which agreement is attached
hereto as Exhibit B);


WHEREAS, GE has agreed to consent to the terms and conditions set forth in this
360 Investments Subsequent Assignment Agreement in the context of the Samson /
360 Investments Assignment Agreement, subject to the terms and conditions hereof
and thereof;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.  Pursuant to the Assignment, Assumption and Novation (the “Samson
Assignment”) by and among 360 Investments, GE, and Samson Investment Company, a
Nevada corporation (“Samson”), a copy of which is attached hereto as Exhibit B,
Samson assigned all of its right, title and interest in and to the rights
granted under the Springer Agreement to 360 Investments, and 360 Investments
accepted all such right, title and interest and assumed all of Samson’s duties,
obligations, and liabilities under the Springer Agreement.


2.  Subject to the terms and conditions of this Agreement, 360 Investments
hereby irrevocably sells, conveys, assigns, grants, transfers, and delivers to
360 Global and its successors and permitted assignees, to its own use and
benefit forever, all of 360 Investments’ right, title and interest in and to the
rights granted under the Springer Agreement as assigned to 360 Investments by
the Samson Assignment.
 
- 1 -

--------------------------------------------------------------------------------


 
3.  Subject to the terms and conditions of this Agreement, 360 Global hereby
irrevocably accepts such right, title, and interest in assigned in Section 3
above and assumes all of 360 Investments’ duties, obligations, and liabilities
under the Springer Agreement as assigned to 360 Investments by the Samson
Assignment.


4.  360 Investments, for itself and its successors, but not for 360 Global, as
its permitted assignee, and not for any of 360 Global’s successors or permitted
assignees, hereby releases GE from all of GE’s duties, obligations, and
liabilities in favor of 360 Investments that may arise under the Springer
Agreement as a result of the Samson / 360 Investments Assignment Agreement.


5.  360 Investments (after due inquiry) represents and warrants to 360 Global
that:



a.    
Except as set forth on Schedule 5a, all assets and property currently or
previously owned, leased, operated, or used by in connection with the Mining
Company (the “Property”), all current and previous conditions on and uses of the
Property, and all current and previous ownership and operations of the Property
and the Mining Company (including without limitation transportation and disposal
of Hazardous Materials by or for the Mining Company) comply, have at all times
complied, and will comply with, and do not cause, have not caused, and will not
cause liability to be incurred by the Mining Company or 360 Investments under
any current, past, or future law relating to the protection of health or the
environment, including without limitation the Clean Air Act, the Federal Water
Pollution Control Act, the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Toxic
Substance Control Act, and the Occupational Safety and Health Act, as all may be
amended from time to time, any comparable state or foreign law, and the common
law, including the law of nuisance and strict liability (collectively, the
“Environmental Laws”). Except as set forth on Schedule 5a attached hereto, the
Mining Company is not in violation of and has not violated any Environmental
Law.




b.    
Except as set forth on Schedule 5b, the Mining Company has properly obtained and
is in compliance with all necessary permits, registrations, approvals, and
licenses (the “Environmental Permits”) and has properly made all filings with
and submissions to any government or other authority required by any
Environmental Law. No deficiencies have been asserted by any such government or
authority with respect to such items.




c.    
Except as set forth on Schedule 5c, the consummation of the transactions
referenced in the Springer Agreement, the Samson / 360 Investments Assignment
Agreement, and this 360 Investments Subsequent Assignment Agreement and as
contemplated thereby and hereby will not (i) require the Mining Company, GE,
Samson, 360 Investments, or 360 Global to provide notices, obtain governmental
approval, or take any actions, including, but not limited to, any repairs,
construction, or capital expenditures, in order for either or both of the Mining
Company or 360 Global to hold or to continue to hold all Environmental Permits
and to remain in compliance with the terms and conditions thereof and of all
Environmental Laws or (ii) require either or both of the Mining Company or 360
Global to obtain any new Environmental Permit.




d.    
Except as set forth on Schedule 5d, there has been no spill, discharge, leak,
leaching, emission, migration, injection, disposal, escape, dumping, or release
of any kind on, beneath, above, from, or into the Property or any other property
that any or all of the Mining Company, GE, Samson, or 360 Investments currently
or in the past has owned, operated, leased, occupied, or used, or into the
environment surrounding the Property of any (i) pollutants or contaminants, (ii)
hazardous, toxic, infectious or radioactive substances, chemicals, materials, or
wastes (including, without limitation, those defined as hazardous under any
Environmental Law), (iii) petroleum and petroleum products and wastes, including
crude oil or any derivative or fraction thereof, (iv) asbestos fibers, (v) solid
wastes, or (vi) medical wastes ((i) through (vi), inclusive, collectively, the
“Hazardous Materials”).

 
- 2 -

--------------------------------------------------------------------------------


 

e.    
Except as set forth on Schedule 5e, there are and have been no (i) Hazardous
Materials stored, disposed of, generated, manufactured, refined, transported,
produced, processed, distributed, used, sold, treated, recycled, received, or
handled at, upon, or from the Property; (ii) asbestos fibers or materials or
polychlorinated biphenyls on or beneath the Property, or (iii) underground
storage tanks on or beneath the Property. Schedule 5e includes the description
and the quantity of the Hazardous Materials, the location where the activities
occurred, the names and addresses of the persons involved and the dates of the
activities. Schedule 5e sets forth the name and address of each person and
location involved in the transportation and disposal of Hazardous Materials on
behalf of any or all of the Mining Company, GE, Samson, or 360 Investments or
from the Property.




f.    
Except as set forth in Schedule 5f, there never has been pending or threatened
against any or all of the Mining Company, GE, Samson, or 360 Investments or any
other person or entity to the extent such other person or entity from time to
time has owned, leased, occupied, or conducted operations on the Property, any
civil, criminal, or administrative action, suit, summons, complaint, citation,
claim, hearing, study, inquiry, or investigation based on or related to an
Environmental Permit or an Environmental Law.




g.    
Except as set forth in Schedule 5g, none of , the Mining Company, GE, Samson, or
360 Investments nor any other person or entity to the extent that such other
person or entity from time to time has owned, leased, occupied, or conducted
operations on the Property, has ever received from any person any notice of, or
has knowledge of, any past, present or anticipated future events, conditions,
circumstances, activities, practices, incidents, actions, agreements, or plans
that could (i) interfere with, prevent, or increase the costs of compliance or
continued compliance with any Environmental Permit or any renewal or transfer
thereof or any Environmental Law; (ii) make more stringent any restriction,
limitation, requirement, or condition under any Environmental Law or any
Environmental Permit in connection with the operations at the Property; or (iii)
give rise to any liability, loss or expense, or form the basis of any civil,
criminal, or administrative action, suit, summons, citation, complaint, claim,
notice, demand, request, judgment, order, lien, proceeding, hearing, study,
inquiry, or investigation involving the Property or the Mining Company, GE,
Samson, or 360 Investments based on or related to an Environmental Permit, or an
Environmental Law or to the presence, manufacture, generation, refining,
processing, distribution, use, sale, treatment, recycling, receipt, storage,
disposal, transport, handling, emission, discharge, release or threatened
release of any Hazardous Materials.




h.    
The Mining Company, Samson, and 360 Investments have delivered to 360 Global,
prior to the execution and delivery of each of the Springer Agreement, the
Samson / 360 Investments Assignment Agreement, and this 360 Investments
Subsequent Assignment Agreement, true and complete copies of any and all (i)
documents received by any or all of the Mining Company, Samson, or 360
Investments from, or submitted by any of their respective officers, directors,
stockholders or members, to, the Environmental Protection Agency and/or any
foreign, state, county, or municipal environmental or health agency concerning
the environmental condition of the Property or the effect of the operations of
the Mining Company on the environmental condition of the Property and (ii)
reviews, audits, reports, or other analyses concerning the Property in the
possession of or available to any or all of the Mining Company, Samson, or 360
Investments.

 
- 3 -

--------------------------------------------------------------------------------


 

i.    
360 Investments and the Mining Company have provided 360 Global true, accurate
and complete information pertaining to all of the matters set forth in
paragraphs (a) through (h) hereof, including all documents pertaining to all
environmental audits or assessments.



6.  360 Investments shall hold 360 Global, its stockholders, directors,
officers, successors, permitted assignees, and agents (the “Indemnified
Persons”), harmless and indemnify each of them from and against, and waives any
claim for contribution with respect to, any and all claims, losses, damages,
liabilities, expenses or costs (the “Losses”), plus reasonable and necessary
attorneys' fees and expenses, incurred in connection with Losses and/or
enforcement of this Agreement (in all, the “Indemnified Losses”), whether now
known or unknown, whether voluntarily incurred or otherwise, incurred by any of
them to the extent resulting from or arising out of:



a.    
Any breach or violation of 360 Investments' representations, warranties,
covenants, or agreements contained in this Agreement;




b.    
The manufacture, generation, refining, processing, distribution, use, sale,
treatment, recycling, receipt, storage, disposal, transportation, handling,
emission, discharge, leaching, release or threatened release of any Hazardous
Material by 360 Investments or the Mining Company, or their officers, directors,
employees or agents, whether or not such occurred on the Property or other
Property, including but not limited to, other property that 360 Investments or
the Mining Company currently or in the past has owned, operated, leased,
occupied or used, or property at which 360 Investments or the Mining Company’s
Hazardous Materials may have been sent for treatment, recycling, disposal, or
storage;




c.    
Any pollution or contamination of the environment or damage to natural resources
on, under or from the Property, including, but not limited to, the disposal,
emission, discharge, leaching, release, or threatened release of Hazardous
Materials on, under, or from the Property; and




d.    
The violation or assertion of any past, present, or future Environmental Law; or
the assertion of any civil, criminal, administrative, or common law claim or
action relating to the health, safety, natural resources or the environment
arising out of or related to the conduct of the business of 360 Investments or
the Mining Company.

 
7.  In consideration of the transactions contemplated by the Samson / 360
Investments Assignment Agreement and this 360 Investments Assignment Agreement,
360 Investments and 360 Global hereby agree that on, or as soon as practicable
after the Effective Date, 360 Global shall cause the consummation of one or more
transactions, pursuant to which (i) a wholly-owned subsidiary of 360 Global
shall merge with and into the Mining Company, with the Mining Company as the
surviving corporation, which transaction(s) shall result in the Mining Company
becoming a wholly-owned subsidiary of 360 Global, and (ii) 360 Global shall
tender to 360 Investments certain consideration, all as may be more completely
set forth in one or more other transaction documents between 360 Global and 360
Investments.
 
- 4 -

--------------------------------------------------------------------------------


 
8.  Except as otherwise limited herein, this 360 Investments Assignment
Agreement shall be binding on and inure to the benefit of the parties hereto and
their respective successors and permitted assignees.


9.  This 360 Investments Assignment Agreement may be executed in counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same instrument.


10.  All questions concerning the construction, validity and interpretation of
this 360 Investments Assignment Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada, without giving effect
to any choice of law or conflict of law provision (whether of the State of
Nevada or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Nevada.


11.  This 360 Investments Assignment Agreement shall not become effective unless
and until each of the Springer Agreement, the Samson / 360 Investments
Assignment Agreement, and this document has been duly executed by each party
thereto and hereto (as relevant) and each such executed agreement has been
delivered to each such executing party.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

       360 GLOBAL:
360 GLOBAL WINE COMPANY,
a Nevada corporation
 
   
   
    By:        

--------------------------------------------------------------------------------

     Name:       

--------------------------------------------------------------------------------

     Its:     

--------------------------------------------------------------------------------

  

 

      360 INVESTMENTS:
360 INVESTMENTS LLC,
a Delaware limited liability company
 
   
   
    By:        

--------------------------------------------------------------------------------

     Name:       

--------------------------------------------------------------------------------

     Its:     

--------------------------------------------------------------------------------

  

 

      GE:
GENERAL ELECTRIC COMPANY
 
   
   
    By:        

--------------------------------------------------------------------------------

     Name:       

--------------------------------------------------------------------------------

     Its:     

--------------------------------------------------------------------------------

  


 
- 5 -

--------------------------------------------------------------------------------

